                      Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 1 of 15
                                                                                                           I

                                                                                                                     FILED
                                                                           f
                                       IN THE UNITED STATES DISTRICT COURT '                                           AUG 0 3 2020
                                 FOR THE WESTERN DISTRICT OF OKLAHOMA
                                                                                                                                            ..DEPUTY


  Name (under which you were convicted):                                                                  Docket or Case No.:

                                                      CIV-20-757-JD
   L0T7ia^                                                                                                      F-^^                 OC:?
  Place of Confinement:                                                                 Prisoner No.:


                       Uaibt CoeP&cno^Af cifi
  Petitioner(include the name under which you were convicted)           Respondent(authorized person having custody of petitioner)


       1       r~r>   -n           1
    L OTlfiK                   El 1                                    C//\/{T£7> <Sn£rrrrs                    A/v\f^c.A
  The Attorney General ofthe State of:                          STAIJ^S oF             i CA
                          PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2254
  1.       (a)Name and location of court that entered the judgment of conviction you are challenging;

                      OfLiAhi              A ^o                    L<;7i^ /cT ^

           (b) Criminal docket or case number(if you know):
 2.        (a)Date ofthe judgment of conviction(if you know): ^                                      f
           (b)Date of sentencing:

 3.        Length ofsentence:           [
 4.        In this case, were you convicted on more than one count or of more than one crime?            O Yes            Q^o
 5.        Identify all crimes of which you were convicted and sentenced in this case:




 6.        (a) What was your plea?(Check one)

                                                      Not guilty       Q (3)           Nolo contendere (no contest)
                                       □ (2)        Guilty             O (4)           Insanity plea




AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                                   Page 2 of 15
                    Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 2 of 15


         (b)If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did
         you plead guilty to and what did you plead not guilty to?




         (c)If you went to trial, what kind oftrial did you have?(Check one)
                        Q'^ry     O Judge only
 7.      Did you testify at a pretrial hearing, trial, or a post-trial hearing?
                        Q Yes
 8.      Did you appeal from the judgment of conviction?
                        □ Yes     0^0
 9.       If you did appeal, answer the following:
          (a) Name of court;          ULa
          (b) Docket or case number (if you know);
          (c) Result;

          (d) Date of result (if you know);

          (e) Citation to the case (if you know);

          (f) Grounds raised;




          (g) Did you seek further review by a higher state court?           [Z Yes   IZKNo
                   If yes, answer the following;

                   (I) Name of court;                    ^
                   (2) Docket or case number (if you know);

                   (3) Result;



                   (4) Date of result (if you know);

                   (5) Citation to the case (if you know);




AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                          Page 3 of 15
                    Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 3 of 15

                    (6) Grounds raised:




           (h)Did you file a petition for certiorari in the United States Supreme Court?             Q Yes
                    If yes, answer the following:
                    (1)Docket or case number(if you know):
                    (2)Result:



                    (3) Date ofresult(if you know):
                   (4) Citation to the case (if you know):
  10.      Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
           concerning this judgment of conviction in any state court?              Q Yes
  11.      If your answer to Question 10 was "Yes," give the following information:
          (a) (1)Name ofcourt:                   -MIa
                   (2)Docket or case number (if you know):
                   (3)Date offiling (if you know):
                   (4)Nature ofthe proceeding:
                   (5) Grounds raised:




                  (6)Did you receive Rearing where evidence was given on your petition, application, or motion?
                     □ Yes [2^
                   (7) Result:                         ^
                   (8) Date of result (if you know);
          (b) If you filed any second petition, application, or motion, give the same information:
                   (1) Name of court:

                   (2) Docket or case number (if you know):

AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                           Page 4 of 15
                    Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 4 of 15


                   (3)Date offiling (if you know):
                   (4)Nature ofthe proceeding:
                   (5) Grounds raised:




                   (6)Did you receive a h^ing where evidence was given on your petition, application, or motion?
                      O Yes
                   (7)Result:

                   (8)Date of result(if you know):
          (c)If you filed any third petition, application, or motion, give the same information:
                   (1)Name of court:

                  (2)Docket or case number(if you know):
                  (3)Date offiling (if you know):
                  (4)Nature ofthe proceeding:
                  (5) Groimds raised:




                  (6)Did you receive a^ring where evidence was given on your petition, application, or motion?
                     □ Yes
                  (7) Result:                         f^O/\J 4^
                  (8) Date of result (if you know):



AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                    Page 5 of 15
                    Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 5 of 15


           (d)Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
          or motion?

                   (1) First petition:      Q Yes
                   (2) Second petition: [H Yes
                   (3) Third petition:      Cl Yes
          (e)If you did not appeal to the highest state court having jurisdiction, explain why you did not:

             77//<: /s 4 /=0hFeAC CASc. n/JL^                                                                      ^
  12.     For this petition, state every ground on which you claim that you are being held in violation ofthe Constitution,
          laws, or treaties ofthe United States. Attach additional pages if you have more than four grounds. State the facts
          supporting each groxmd.

            CAUTION: To proceed in the federal court, you must ordinarily first exhaust(use up) your available state-
            court remedies on each ground on which you request action by the federal court. Also, if you fail to set
            forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.
 GROUND ONE:               JUR(5."Dl                    a)/1 L r

 (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):



                            \B               f \K3(a^ '                                                " lAi^L02)^S f)LL
         LJiTMuJ                                  n\^                                                                      77itg
 rrugt<sl>((T.0AJ op                          Ua)g^-p JTTorrES
 (fVM^                                                 ucriy/jj                       <Cai/AJr/^y                /ny
    A                                                                                                         ^
 (b)If you did not exhaust your state remedies on Ground One, explain why:                                 OaJ^V j
  U){7                                                           U5 Couer                           s Pofi 7W.lh^
 /^\Q>cyJr\ Nos                                   f (^-10141                               Tatti Tf^irv^^p
 1^ <xr. Pp7)£^L 1>Ui?>Uc                                                   T*fF rY\/\1t>fZ          AcT APfUBS^
 JUaiSDtcTtoJ [-< Ps«2/iJS\afeLv|                                                   (^¥^^AScrrr\/ SAf^oEL^j.Vo'-?
 U^<>. ^9. 10"^                                                     Py)iL-s: tJA/r)E£                                  ACT

 (c)      Direct Appeal of Ground One:
         (1)If you appealed fi-om the judgment of conviction, did you raise this issue?             O Yes
         (2)If you did not raise this issue in your direct appeal, explain why: ffDfm issu^




AO 241 (1/15)Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                            Page 6 of 15
                    Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 6 of 15


    (d)Post-Conviction Proceedings:
           (1)Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                       ED Yes 0"!^
           (2)If your answer to Question (d)(1) is "Yes," state:
           Type of motion or petition:              a/^
           Name and location ofthe court where the motion or petition was filed:              ^^

           Docket or case number (if you know):
           Date ofthe comt's decision:

           Result(attach a copy ofthe court's opinion or order, if available):




          (3)Did you receive a hearing on your motion or petition?                                   ED Yes        H^No
          (4)Did you appeal from the denial of your motion or petition?                              ED Yes        H^o
          (5)If your answer to Question (d)(4) is "Yes," did you raise this issue m the appeal?      ED Yes
          (6)If your answer to Question (d)(4) is "Yes," state:
          Name and location ofthe court where the appeal was filed: f\/o

          Docket or case number (if you know):
          Date ofthe court's decision:

          Result(attach a copy ofthe court's opinion or order, if available):




         (7)If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e) Other Remedies: Describe any other procedures(such as habeas corpus, administrative remedies, etc.)that you have
 used to exhaust your state remedies on Ground One:




 GROUND TWO;                     I                                         CB- Of-

(a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
7?/^                      Couar Uas                                          ^-norr a L£^aL famsMjoQ\\ fod
AO 241 (1/15)Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                            Page 7 of 15
                    Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 7 of 15


    £vJiAU^ATiAJ<4- A-                         l^P£ of-CLAtnr\ CaaI /^.^Al-fTif/Tpf dlJE>AJZLJ
   ^sn!^?>u^Un) LaU                                    ^ zzsm-                    Poe.                    i Tm.
                       j/j <;TEtct</Aj7) \/                                                ()^<;, /^Ln
    A/J^IOUl^CBD                        Pfil^TE^ f-o$. f\f^LOA~rl\/A- (2u\ifA^ Df- /                                           rj\J£.
    A<;<?t <aii,JcE                 rnUf.K4;i ,   -r a . at
  .(b) If you did not exhaust your state remedies on Ground Two, explain why:
fe\.Sf(i<-S/AJ(^                                   Aa/^ T£:gTrt^/g£\ 4^/7) 72S: ^ou^er                                 ^fA/iL£
 TUiS fmmfU!0^¥. Co.'Jsrrr-nn^S tUEl>klS^ fSTlp;BlA^V\^-^ ffD^MLAU)^^
  ^\fLUf\N\%                 U'S. .47' 3^/'                         /V\uifl\y K/                    .
  (c)      Direct Appeal of Ground Two:                                      '
          (1)If you appealed from the judgment of conviction, did you raise this issue?             O Yes          r~]>d<Jo"
          (2)If you did not raise this issue in your direct appeal, explain why: y4 Pp^Typ^S^^
                                                                                   5r>7-^ iSsu0 ^

 (d)      Post-Conviction Proceedings:
          (1)Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                      □ Yes
          (2) If your answer to Question (d)(1) is "Yes," state:
          Type of motion or petition:     /\/tP
          Name and location of the court where the motion or petition was filed:        1^1.^


          Docket or case number (if you know):
          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (3) Did you receive a hearing on your motion or petition?                                 Q Yes
          (4) Did you appeal from the denial of your motion or petition?                            Q Yes
          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   □ Yes         HUdSfo^
          (6) If your answer to Question (d)(4) is "Yes," state:
          Name and location of the court where the appeal was filed; ^Ia
         Docket or case number (if you know):
         Date of the court's decision:


AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                           Page 8 of 15
                     Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 8 of 15


           Result (attach a copy ofthe court's opinion or order, if available):




          (7)If your answer to Question (d)(4) or Question (d)(5)is "No," explain why you did not raise this issue:

                    7)^(<             A                       CA<fr o/JUf              amSNA of


 (e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
          have used to exhaust your state remedies on Ground Two :                /J      iyA/T[ L         O Ld



  GROUND THREE:                                    tTt                   - ?ig^//(^/r^T)                             fipl?/

 (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):

               TVt fAcrf nf                              p/Poi^^CirfT=T>                 S^tJVEjJderh ~ruJic£
   .<UB^'nW77/)/yy                                      oFF^S£ *
         ^QUBLf                                             (llZ€^ ^ H4E Ptffli ^^/JT>A^EA7r
       -S-TTrriNli^)              l\Jok <^l AiJif                                 8g SU^.Tfrr^oR Ty^
 (b)If you did not exhaust your state remedies on Ground Three, explain why:                      <^5^ t^OT A,




 (c)      Direct Appeal of Ground Three:
         (1)If you appealed from the judgment of conviction, did you raise this issue?              Q Yes         Q^No
         (2)If you did not raise this issue in your direct appeal, explain why:




(d)      Post-Conviction Proceedings:
         (1)Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                     □ Yes        Qi^o
AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                           Page 9 of 15
                     Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 9 of 15


           (2)If your answer to Question (d)(1) is "Yes," state:

           Type of motion or petition:

           Name and location ofthe court where the motion or petition was filed:


           Docket or case number (if you know):
           Date ofthe court's decision:

           Result(attach a copy ofthe court's opinion or order, if available):




          (3)Did you receive a hearing on your motion or petition?                                     □ Yes            No
           (4) Did you appeal from the denial of your motion or petition?                              O Yes       Qr^o,
           (5) If yotn answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?     O Yes       PH No
           (6) If your answer to Question (d)(4) is "Yes," state:
           Name and location of the court where the appeal was filed:          f\I^O f\l ^

           Docket or case number (if you know):                  j/JlA
           Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)      Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
          have used to exhaust your state remedies on Ground Three:


 GROUND FOUR: ^0 fj

 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                          Page 10 of 15
                   Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 10 of 15




  (b)If you did not exhaust your state remedies on Ground Four, explain why:




  (c)      Direct Appeal of Ground Four;

          (1)If you appealed from the judgment ofconviction, did you raise this issue?              d] Yes         Q'T^o
          (2)If you did not raise this issue in your direct appeal, explain why:




  (d)     Post-Conviction Proceedings:
          (1)Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                      □ Yes
          (2) If your answer to Question (d)(1) is "Yes," state:


          Type of motion or petition:
                                                         A
          Name and location of the court where the motion or petition was filed:


          Docket or case number (if you know):
          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (3) Did you receive a hearing on your motion or petition?                                □ Yes
          (4) Did you appeal from the denial of your motion or petition?                           dl Yes

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes           0"'"'?^
          (6) If your answer to Question (d)(4) is "Yes," state:
          Name and location of the court where the appeal was filed:


          Docket or case number (if you know):
         Date of the court's decision:

         Result (attach a copy of the court's opinion or order, if available):




AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                          Page 11 of 15
                   Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 11 of 15




          (7)If yoxir answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




  (e)     Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
          have used to exhaust your state remedies on Ground Four:




  13.     Please answer these additional questions about the petition you are filing:
          (a)      Have all grounds for relief that you have raised in this petition been presented to the highest state court
                   having jurisdiction? O Yes             [2"^^
                   If your answer is "No," state which grounds have not been so presented and give your reason(s)for not
                   presenting them:                      7)o aZ&T                   SXUflLSV)t CZTl Qa!


         (b)      Is there any ground in this petition that has not been presented in some state or federal court? If so, which
                  ground or grounds have not been presented, and state your reasons for not presenting them:

                           7^

 14.     Have you previously filed any type ofpetition, application, or m^on in a federal court regarding the conviction
         that you challenge in this petition?       O     Yes
         If"Yes," state the name and location ofthe court, the docket or case number, the type of proceeding, the issues
         raised, the date ofthe court's decision, and the result for each petition, application, or motion filed. Attach a copy
         of any court opinion or order, if available.



AO 241 (1/15)Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                            Page 12 of 15
                    Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 12 of 15




  15.      Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
           the judgment you are challenging?          □     Yes
           If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues




  16.      Give the name and address, if you know, of each attorney who represented you in the following stages of the
          judgment you are challenging:
           (a) At preliminary he»mg:       J7)

          (b) At arraignment and plea:
                                            sfei.-€



          (d) At sentencing:       ^

          (e) On appeal:
                                   /\/o aPp^m
          (f) In any post-conviction proceeding:


          (g) On appeal from any ruling against you in a post-conviction proceeding:




 17.      Do you have any future sentence to serve after you complete the sentence for the judgment that you are
          challenging?            □ Yes       <0    No
          (a) If so, give name and location of court that imposed the other sentence you will serve in the future:
                         ntorj i
AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                            Page 13 of 15
                         Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 13 of 15



              (b)Give the date the other sentence was imposed:
              (c) Give the length of the other sentence:

              (d)Have you filed, or do you plan to file^py petition that challenges the judgment or sentence to be served in the
              future?                   □ Yes ^'no a//A
    18.            TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain
              why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

                                                           tSSOES PF


                                                                                     7. 2 dl.                         (O^CA
                    Cpify\ A/P                                           ^
                          .5BK TQcpgrnM PpA.J)/( > J                               C./)f>fy RU                     fio'^ CtecOnj, ')
                        Or^ohU<>V\^-o )                                             TUat, Ia) £>vU-a Hqma ass u£5
                    OF .<^Oh^hcrT fwnrij^                            LS-^xcTfOiJ f\fSr                                            Aa/D
                                    ^it5>^T>                -TUf F(g-^                    'aJ

                                                   5rArc.^p7 T.                             3^7.              C                      . App.
                                      CohS6iVx>miK{r^                               t o^i
                                                                         5U3.TfcT                        -Tug.iS-Dt£--i]nf^
                                  CUftli £fOiC,gn>)                            r

                          UAT£t>                       \I v/4lIciiASt                       E •^'d. Shq(V-n» ne. .
                   Act} /p- Avvfy /^Agr /OP tm Qffg-/a<>f Tbotc                                                   ia) OAh^iAJ

                   \C\DNiA^piAifr~- 4\CC0(LDi^-& Us.c. ^ OloV ^ V>0hoE0t:fi, \U-£6Ail>j
                   Cof^hAzs.^^co^:^. i4,"DN)Af<;^ /i(F;DOcTS, HoCj^ foC M^l5oAA qA
                                  CpMScpyfO) A
 * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
 partthat:
                     /VNcCg2.fvAc>lcUfcfe/vvA» vkM.fKfikrU£i^ AAP-^ti'lY UfJ0 dJMf •TPt'^no/J
                                                                                       AU- , /^CC^d^Vtj^-^d
             (1)        '/on'J'-&V»lol%iUffia!Pappi^o                                    )fe?f                                    "W^
                        custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -


AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                               Page 14 of 15
             Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 14 of 15
   \jO                                           TO AAiS        fofK
   CA^xTAL , 0^                                                UjJlMSS (9J^
   A T^^^AAfLAr ©P- iA3i)<^/v\^ <?/^A smn> xofisj\
 ""PfDyJT
     u/o I                      11 r^K      fgf/TTiQrJC^
                                            I   I'




                         -Tyti /J /(/^ i-EOc ^ £77y/^<- vS'-'/^EojJt
     Rtt^                                7?A5      iJ^iofL f

   F4t5ilFY">'^                    ® ^ . _. 7^501® WcfFiTW /a/TEa'T 7»
                    -TAAXf^fr WCt^^                                              ,0 t/.5,<,4 ^
 -1)6.6 itaa o/^                         otTo ^»//             A-rm^J-Ol^SP^cTi^^^
    l$0(a A^X>EL ?6^)^^ O'Dfe. 7-W'<F , $TWC-
              &J^°'-ueD        ^o(a)a/ /sB>=ur r /^                                '
                                                                   A _   .      /^ />l i*. f




U/6-A/6U Ctit m IF^^)^JEPY
r^9.-ten
66JT&JCtlAJAS-t.l5cw^6erD AFTf                                               Ovtei«^l^UT ^"T^
cpuArt./^ ntLP                                                     '
i/v\oRB- ou^ i)W^_fo^M;^—                                      —
    64 P<^C ^£#t^J^                       ^

      VM>o ^z:5f-) I FJ2-c^ I                              —                                   ,E

      -"T«ai »*,
£l,c,LU&cofN6i                                                 -nva ec<^w4,o,jwy ^     Y,"ta

  e^iS.^fesTri^^'^aLs'^e.UEASS-                            ^
           U/lrvic.^ hJi<^^~l^                   i/v\Mfi'PvATa>; ( (
                   Case 5:20-cv-00757-JD Document 1 Filed 08/03/20 Page 15 of 15


                   (A)       the date on which the judgment became final by the conclusion of direct review or the expiration
                             ofthe time for seeking such review;

                   (B)       the date on which the impediment to filing an application created by State action in violation of
                             the Constitution or laws ofthe United States is removed, if the applicant was prevented from
                             filing by such state action;

                   (C)       the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                             ifthe right has been newly recognized by the Supreme Court and made retroactively applicable to
                             cases on collateral review; or

                   (D)       the date on which the factual predicate ofthe claim or claims presented could have been
                             discovered through the exercise of due diligence.

         (2)        The time during which a properly filed application for State post-conviction or other collateral review with
                   respect to the pertinentjudgment or claim is pending shall not be counted toward any period of limitation
                    under this subsection.

 Therefore, petitioner asks that the Court grant the following relief:^ /ANi/V\EPtATf "Dv<;rt/^/\px6.
               rr Foil-Ti            6£/lv/^

 or any other reliefto which petitioner may be entitled.




                                                                    Signature of Petitioner or Attorney (if any)




                                                            VERIFICATION


 I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for
 Writ of Habeas Corpus was placed in the prison mailing system on                                       (month, day, year).
 Executed (signed) on                                  (date).




                                                                       Signature ofPetitioner or Authorized
                                                                          Person Under 28 U.S.C. § 2242

 Ifthe person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.




AO 241 (1/15)Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                                 Page 15 of 15
